Dismiss and Opinion Filed June 18, 2014




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00105-CV

                          CATHERINE T. KARLSENG, Appellant
                                        V.
                            WACHOVIA BANK, N.A., Appellee

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-08-14206-K

                            MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                Opinion by Chief Justice Wright


        Appellant, Catherine Karlseng, filed this appeal after the trial court rendered summary

judgment against her husband, Robert Karlseng, for the unpaid principal, interest and charges on

a promissory note and signed a turnover order requiring Catherine Karlseng, who was not a

signatory on the note or a party to the case, to turn over her income for application against the

judgment. Catherine Karlseng also filed a petition for writ of mandamus based on the same

turnover order. We conditionally granted Catherine Karlseng’s petition for writ of mandamus on

February 12, 2014. By order dated March 12, 2014, the trial court vacated its turnover order.

       In our order granting Catherine Karlseng’s petition for writ of mandamus, we ordered

Catherine Karlseng to dismiss this appeal or file a jurisdictional brief explaining how following
the conditional grant of mandamus this Court has jurisdiction over the appeal.            Catherine

Karlseng responded that it is necessary for this Court to retain this appeal on its docket because,

“If Real Party in Interest were to seek its own mandamus and prevail after Appellant's appeal has

been dismissed for lack of jurisdiction, Appellant might be left with no remedy to challenge the

November 25, 2013 Order of the Trial Court because Appellant's 30 day deadline to file her

notice of appeal has already passed.” Appellant did not argue that after the trial court vacated its

turnover order any issues would remain in dispute between the parties to this appeal, did not

explain how the trial court’s vacated order could retain any continuing force against her without

subsequent entry of a new, presumably appealable order, and did not cite any legal basis for

concluding an appellate court may exercise jurisdiction over a case that otherwise has been fully

resolved.

        “A case becomes moot if a controversy ceases to exist or the parties lack a legally

cognizable interest in the outcome.” Allstate Ins. Co. v. Hallman, 159 S.W.3d 640, 642 (Tex.

2005). “The mootness doctrine implicates subject matter jurisdiction.” City of Dallas v.

Woodfield, 305 S.W.3d 412, 416 (Tex. App.-Dallas 2010, no pet.). “[W]hen a case becomes

moot the only proper judgment is one dismissing the cause.” Polk v. Davidson, 196 S.W.2d 632,

633 (Tex. 1946). Because we conclude we lack subject matter jurisdiction over this appeal, we

DISMISS the appeal for want of jurisdiction.




140105F.P05                                           /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CATHERINE T. KARLSENG, Appellant                   On Appeal from the 192nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00105-CV        V.                       Trial Court Cause No. DC-08-14206-K.
                                                   Opinion delivered by Chief Justice Wright.
WACHOVIA BANK, N.A., Appellee                      Justices Lang-Miers and Brown
                                                   participating.

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.
        It is ORDERED that appellee WACHOVIA BANK, N.A. recover its costs of this appeal
from appellant CATHERINE T. KARLSENG.


Judgment entered June 18, 2014




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –3–